In an action, inter alia, to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated March 19, 2004, which denied their motion to vacate a judgment of the same court dated January 6, 2004, entered upon their default in appearing or answering, and to permit them to serve a notice of appearance.
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, the motion is granted, the judgment is vacated, and the defendants’ time to serve their notice of appearance is extended until 30 days after service upon them of a copy of this decision and order.
The defendants satisfied the requirements for vacatur of the judgment entered upon their default in appearing or answering by showing that they have a meritorious defense and that their excuse of law office failure was reasonable. Accordingly, the motion should have been granted (see Kranz v Braverman, 15 AD3d 451 [2005]; Kreiner v Mather Mem. Hosp., 14 AD3d 657 [2005]; see also O’Loughlin v Delisser, 15 AD3d 372 [2005]; Vita v Alstom Signaling, 308 AD2d 582, 583 [2003]).
The defendants’ remaining contention has been rendered academic in light of our determination on the appeal. Schmidt, J.P., S. Miller, Santucci and Mastro, JJ., concur.